        Case 1:20-cv-00599-HBK Document 20 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY BARRETT,                                   No. 1:20-cv-00599-HBK
12                       Petitioner,                     ORDER DIRECTING CLERK OF COURT TO
                                                         CORRECT DOCKET
13            v.
                                                         (Doc. No. 13)
14    A. CIOLLI,
                                                         ORDER DENYING PETITIONER’S MOTION
15                       Respondent.                     FOR DEFAULT
16                                                       (Doc. No. 15)
17                                                       ORDER GRANTING PETITIONER LEAVE
                                                         TO RESPOND TO MOTION TO DISMISS
18
                                                         (Doc. No. 14)
19

20          This matter comes before the court upon initial review of the case which was recently

21   reassigned to the undersigned. (Doc. No. 19). Petitioner Anthony Barret, a federal prisoner, has

22   pending a pro se petition for writ of habeas corpus under 28 U.S.C. § 2241. (Doc. No. 1). On

23   August 31, 2020, Petitioner filed an untitled pleading bearing the word “response.” (Doc. No. 13).

24   The clerk of court thus docketed the pleading “Response.” (Id.). Upon closer inspection, the

25   pleading is the Federal Bureau of Prison’s (BOP) response to Petitioner’s request for administrative

26   remedy. Consequently, the court will direct the clerk to correct the caption of the pleading to reflect

27   its content and purpose. In the future, Petitioner is advised that he should caption all pleadings

28   before filing any documents with the court.
        Case 1:20-cv-00599-HBK Document 20 Filed 01/04/21 Page 2 of 2


 1            On September 24, 2020, Petitioner moved for an entry of default judgment against the

 2   Respondent for failure to respond to the petition. (Doc. No. 15). However, Respondent timely

 3   filed a motion to dismiss the petition on September 14, 2020. (Doc. No. 14). Accordingly,

 4   Petitioner’s motion for default is denied. (Doc. No. 15). As of this date, Petitioner has not filed a

 5   response in opposition to Respondent’s motion to dismiss and the time to do so has expired. Due

 6   to Petitioner’s pro se status, the Court will sua sponte grant Petitioner an extension of time to file

 7   a response, if any, after which time the Court will deem the motion to dismiss ripe for review.

 8      Accordingly:

 9      1. The clerk of court is directed to correct the docket entry at Doc. No. 13 to read “Exhibit in

10            Support of Petition- BOP Response to Request for Administrative Remedy.”

11      2. Petitioner’s motion for default judgment (Doc. No. 15) is DENIED.

12      3. The Court sua sponte grants Petitioner an extension of time to file a response to

13            Respondent’s motion to dismiss. Petitioner’s response, if any, shall be delivered to

14            correctional for mailing filed no later than January 21, 2021.

15
     IT IS SO ORDERED.
16

17
     Dated:      January 4, 2021
18                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                                        2
